UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-14798 American Woodmark Corporation (Exact name of registrant as specified in its charter) Virginia 54-1138147 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3102 Shawnee Drive, Winchester, Virginia (Address of principal executive offices) (Zip Code) (540) 665-9100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 26, 2011, 14,314,412 shares of the Registrant’s Common Stock were outstanding. AMERICAN WOODMARK CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION NUMBER Item 1. Financial Statements (unaudited) Condensed Consolidated Balance SheetsJuly 31, 2011 and April 30, 2011 3 Condensed Consolidated Statements of OperationsThree months ended July 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash FlowsThree months ended July 31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements—July 31, 2011 6-9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10-13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) (Unaudited) July 31, April 30, ASSETS Current Assets Cash and cash equivalents $ $ Customer receivables, net Inventories Income taxes receivable and other Deferred income taxes Total Current Assets Property, plant, and equipment, net Restricted cash Promotional displays, net Deferred income taxes Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued compensation and related expenses Current maturities of long-term debt Accrued marketing expenses Other accrued expenses Total Current Liabilities Long-term debt, less current maturities Defined benefit pension liabilities Other long-term liabilities Shareholders’ Equity Preferred stock, $1.00 par value; 2,000,000 shares authorized, none issued Common stock, no par value; 40,000,000 shares authorized; issued and outstanding 14,314,412 shares at July 31, 2011; 14,295,540 shares at April 30, 2011 Retained earnings Accumulated other comprehensive loss – Defined benefit pension plans ) ) Total Shareholders’ Equity $ $ See accompanying notes to condensed consolidated financial statements 3 AMERICAN WOODMARK CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) Quarter Ended July 31 Net sales $ $ Cost of sales and distribution Gross Profit Selling and marketing expenses General and administrative expenses Restructuring charges 15 23 Operating Loss ) ) Interest expense Other income ) ) Loss Before Income Taxes ) ) Income tax benefit ) ) Net Loss $ ) $ ) Net Loss Per Share Weighted average shares outstanding Basic Diluted Net loss per share Basic $
